Exhibit 10-18

 

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW
TO DISTRIBUTION OR RESALE. THIS NOTE AND THE UNDERLYING SECURITIES MAY NOT BE
SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND ANY APPLICABLE STATE SECURITIES LAWS, OR THE AVAILABILITY OF AN EXEMPTION
FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS.

 

 

UAN POWER CORP.
CONVERTIBLE PROMISSORY NOTE

 

Amount $157,691

Issuance Date December 1, 2012

 

On or before December 1, 2017 (the “Maturity Date”) UAN Power Corp., a Delaware
corporation (the “Company”), for value received, promises to pay to the order of
Yuan-Hao (Michael) Chang or his/her transferees, successors and assigns (the
“Holder”), the principal sum of One Hundred Fifty Seven Thousand Six Hundred
Ninety One Dollars ($157,691) on the terms set forth below, together with
interest thereon at the rate and on the terms set forth below.

 

The following is a statement of the rights and obligations of the Holder and the
Company under this Note, and the conditions to which this Note is subject, to
which the Company, by the execution and delivery hereof, and the Holder, by the
acceptance of this Note, agree:

 

1.Terms of Note.

 

This Note may be prepaid in whole or in part, at the option of the Company, at
any time prior to the Maturity Date without penalty, but with interest accrued
thereon to the date of prepayment.

 

This Note shall bear interest on the outstanding principal amount hereof until
paid in full at the rate of 4.00% per annum, non-compounding. Interest shall
accrue until the repayment of the outstanding principal sum hereunder in
accordance with this Note. Upon payment in full of the principal amount of this
Note, all accrued but unpaid interest hereon shall be payable. Interest will be
computed on the basis of a year of 360 days for the number of days ‘actually
elapsed.

 

If any payment on this Note becomes due and payable on a Saturday, Sunday or
legal holiday, the maturity thereof shall be extended to the next succeeding
business day.

 

The entire principal balance of this Note, plus any accrued and unpaid interest
and any other sums due and payable hereunder shall become automatically and
immediately due and payable, notwithstanding anything to the contrary in this
Note, without notice or demand upon the occurrence of any of the following
events:

(i)   the liquidation, termination or dissolution of the Company or its ceasing
to carry on

actively its business or the appointment of a receiver for its property;

(ii)   the making of an assignment for the benefit of creditors by the Company;

(iii)   the institution of bankruptcy, reorganization, arrangement, liquidation,
receivership, moratorium or similar proceedings by or against the Company, and,
if so instituted against the Company, its onset thereto or the pendency thereof
for 90 days; or

(iv)   a default or an event of default shall occur under any other instrument
of indebtedness of the Company with a principal amount in assets of the Company,
other than sales of inventory in the ordinary course of business. If any of
excess of $50,000 such that the holder of such indebtedness shall be entitled to
accelerate the maturity thereat;

(v)   the stockholders or the board of directors of the Company shall authorize,
or the Company shall enter into a contract contemplating, a sale of all or any
substantial part of the assets of the Company, other than sales of inventory in
the ordinary course of business. If any of the foregoing shall occur, the
Company shall give prompt notice thereof to the Holder in writing.

 

 

 

 

3.Automatic Conversion

 

3.1  On December 1, 2013, the aggregate outstanding principal and all unpaid
accrued interest due under this Note shall be automatically converted into a
number of units of Common Stock of the Company equal to (i) the aggregate
outstanding principal and unpaid accrued interest due under this Note as of the
date indicated, divided by (ii) $0.02 (Two cents), subject to appropriate
adjustment in the event of any unit distribution, unit split, unit reverse
split, combination, reclassification or other similar recapitalization affecting
such units.

 

3.2  Effect of Conversion. No fractional units shall be issued in connection
with any conversion hereunder. In lieu of any fractional units that would
otherwise be issuable, the Company shall round the number of units issuable upon
conversion of this Note to the nearest whole number. Upon conversion of this
Note pursuant to this Section, the applicable amount of outstanding principal
and accrued but unpaid interest of this Note shall be converted without any
fiu1her action by the Holder, and upon such conversion all principal and
interest payable hereunder shall be deemed paid in full; provided, however, that
the Company shall not be obligated to issue certificates evidencing the units of
the securities issuable upon such conversion unless such Note is either
delivered to the Company or its transfer agent, or the holder notifies the
Company or its transfer agent that such Note has been lost, stolen or destroyed
and executes and delivers an agreement satisfactory to the Company to indemnity
it from any loss incurred by it in connection with such Note. The Company shall,
as soon as practicable after such delivery, issue and deliver at such office to
such Holder of such Note, a certificate or certificates for the securities to
which the Holder shall be entitled. The person or persons entitled to receive
securities issuable upon such conversion shall be treated for all purposes as
the record holder or holders of such securities on the date of such conversion.

 

3.3  Effect of Conversion. The Company covenants that during the period this
Note is outstanding, the Company will: (a) reserve from its authorized and
unissued capital units a sufficient number of Common Stock Units to provide for
the conversion in full of this Note.

 

4.Miscellaneous.

 

4.1  The Company, regardless of the time, order or place of signing, waives
presentment, demand, protest and notices of any kind in connection with the
enforcement of this Note. If the Company fails to comply with any of the
provisions of this Note, the Company will pay to the Holder of this Note, on
demand, such fut1her amounts as shall be sufficient to cover the costs and
expenses, including but not limited to reasonable attorneys’ fees and
disbursements, incurred by the Holder of this Note in collecting upon this Note
or otherwise enforcing any of the Holder’s rights hereunder.

 

4.2  The rights and remedies herein reserved to any party shall be cumulative
and in addition to any other or further rights and remedies available at law or
in equity. No delay or omission on the part of the Holder in exercising any
right hereunder shall operate as a waiver of such right or of any other right of
such Holder. The waiver by any party hereto of any breach of any provision of
this Note shall not be deemed to be a waiver of the breach of any other
provision or any subsequent breach of the same provision.

 

4.3  This Note shall be governed by, and construed and enforced in accordance
with, the Laws of the Commonwealth of Delaware, without regard to its principles
of conflicts of laws and shall take effect as a sealed instrument.

 

4.4  In case any provision contained herein (or part thereof) shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or other unenforceability shall not affect any other
provision (or the remaining part of the affected provision) hereof, but this
Note shall be construed as if such invalid, illegal , or unenforceable provision
(or part thereof) had never been contained herein, but only to the extent that
such provision is invalid, illegal or unenforceable.

 

 

 

 

5.Changes; Waivers.

 

Any of the terms and conditions of this Note may be changed or amended, and any
right of the Holder of this

Note may be waived, only with the written consent of the Company and the Holder.

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name
and executed as a sealed instrument on the date first set forth above.

 

 

UAN POWER CORP.

 

 

By: /s/ Parsh Patel                  

Name: Parsh Patel

Title: President & Chief Executive Officer

 

